UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No. 1) Filed by the Registranto Filed by a Party other than the Registrantx Check the appropriate box: xPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement oDefinitive Additional Materials oSoliciting Material Under Rule 14a-12 CALIFORNIA MICRO DEVICES CORPORATION (Name of Registrant as Specified in Its Charter) DIALECTIC CAPITAL MANAGEMENT, LLC DIALECTIC CAPITAL PARTNERS, LP DIALECTIC OFFSHORE, LTD. DIALECTIC ANTITHESIS PARTNERS, LP DIALECTIC ANTITHESIS OFFSHORE, LTD. JOHN FICHTHORN LUKE FICHTHORN J. MICHAEL GULLARD KENNETH POTASHNER BRYANT RILEY (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: 2 PRELIMINARY COPY SUBJECT TO COMPLETION DATED JULY 24, 2009 DIALECTIC CAPITAL MANAGEMENT, LLC , Dear Fellow Stockholder: Dialectic Capital Management, LLC (“DCM”) and the other participants in this solicitation (collectively, the “Dialectic Group” or “we”) are the beneficial owners of an aggregate of 2,025,011 shares of common stock of California Micro Devices Corporation (“CMD” or the “Company”), representing approximately 8.8% of the outstanding shares of common stock of the Company.For the reasons set forth in the attached Proxy Statement, the Dialectic Group believes that the Board of Directors of the Company is not acting in the best interests of its stockholders.The Dialectic Group is therefore seeking your support at the annual meeting of stockholders scheduled to be held on Thursday, September 17, 2009 at 2:00 p.m., at the McCarthy Conference Center, 690 North McCarthy Boulevard, Milpitas, California, including any adjournments or postponements thereof and any meeting which may be called in lieu thereof (the “Annual Meeting”), for the following: 1. To elect the Dialectic Group’s slate of three (3) director nominees to the Company’s Board of Directors in opposition to the Company’s incumbent directors; 2. To ratify the selection of Grant Thornton LLP as the Company’s independent registered public accountants for the fiscal year ending March 31, 2010; and 3. To amend the 1995 Employee Stock Purchase Plan to increase the total number of shares reserved for issuance thereunder by 200,000 shares from 1,940,000 shares to 2,140,000 shares. We are not seeking control of the Board of Directors.Through the attached Proxy Statement, we are soliciting proxies to elect not only our three (3) director nominees, but also the candidates who have been nominated by CMD other than , and .This gives stockholders the ability to vote for the total number of directors (seven (7)) up for election at the Annual Meeting.The names, backgrounds and qualifications of CMD’s nominees, and other information about them, can be found in the Company’s proxy statement.There is no assurance that any of CMD’s nominees will serve as directors if our nominees are elected. The Dialectic Group urges you to carefully consider the information contained in the attached Proxy Statement and then support its efforts by signing, dating and returning the enclosed GOLD proxy card today. If you have already voted a proxy card furnished by the Company’s management, you have every right to change your vote by signing, dating and returning a later dated proxy. If you have any questions or require any assistance with your vote, please contact Okapi Partners, the firm which is assisting us in this solicitation, at its address and toll-free number listed on the following page. Thank you for your support, John Fichthorn Dialectic
